This cause comes here on appeal from the district court of Bryan county, and the question involved is the proper distribution of the state school funds coming into the hands of the county treasurer for the benefit of the public schools. It is presented upon an agreed statement of facts, which are substantially the same facts presented in cause No. 16589, Board of County Commissioners v. School District No. 19, Carter County, opinion filed June 1, 1926, 119 Okla. 20, 248 P. 324, with the exception that in that case the funds in dispute were the school funds coming into the hands of the county treasurer from the gross production tax, but the law applicable to that case is equally applicable to the case at bar, and upon the authority of that case the judgment of the district court of Bryan county is reversed, and the cause remanded, with instructions to the trial court to render judgment for the plaintiff.
All the Justices concur.